 In the Matterof GENERAL INDUSTRIES COMPANYandMECHANICSEDUCATIONALSOCIETY OFAMERICA, LOCAL No. 18, (UNAFFILIATED)Case No. R-1696-Decided March 5, 1940Phonogi aphs,ElectricMotors,Record Changes,FishingReels, Synthetic ResinPioduct.sManufactu'ing Industry-Investigatton of Representatives:controversyconcerning representationof employees : Companyrefuses to recognize eitherof rival unions until certifiedby theBoard--Units Appropriatefor CollectiveBargaining:stipulation among unions, followed by Board, places determinationof appropriate unit or units upon the result of elections among three groups ofemployees-Representation:stipulation among parties to resolve the questionby elections-L'tectionsOrdered:separate elections among(1) powerhouse em-ployees. (2) compression moulders,including job-setters and inspectors,but ex-cluding clericaland supervisory employees-both foremen and assistant foremenbeing classedas supervisory;(3) alrfactoryemployees,including job-setters andinspectors,but excluding toolroom and powerhouse employees,plastic compressionmoulders,and clerical and supervisory employees-both foremen and assistantforemen beingclassed as supervisory.Mr. Harry L. Lodish,for the Board.Mr. John S. BellamyandMr. Glen O. Smith,of Cleveland, Ohio, forthe Company.211''.Karl E Pauli,of Cleveland, Ohio,Mr. Robert J. SmithandMr. Mea Gerber,of Elyria, Ohio, for M. E. S. A.Mr. E. Wayne Patterson,of Cleveland, Ohio, for theFederal.Mr. Roy E. Seitz,of Cleveland, Ohio, for the Firemen.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS-STATEMENT OF THE CASEOn December 1, 1939, Mechanics Educational Society of America,Local No. 18,1 herein called the M. E. S. A., filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had 'arisen concerning the repre-sentation of employees of General Industries Company, Elyria, Ohio,herein called the Company, and requesting an investigation and cer-tification bf representatives pursuant to Section 9 (c) of the National1"Local No 18" was added by amendment at the hearing to the nameof petitioningunion.21 N. LR. B., No. 21.131 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, 49 Stat. 449, herein called the Act.On January19, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice-On January 22, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the M. E. S. A.,and Federal Labor Union, A. F. of L., No. 20932, herein called theFederal, a labor organization claiming to represent employees directlyaffected by the investigation.Service of notice of hearing was alsomade upon International Brotherhood of Firemen and Oilers and uponMetal Polishers, Buffers, Platers, Spinners and Helpers InternationalUnion.Pursuant to the notice, a hearing was held on January 26and 29, 1940, at Cleveland, Ohio, before Berdon M. Bell, the TrialExaminer duly designated by the Board.The Board and the Coin-pany were represented by counsel; the M. E. S. A. was represented byits officials.International Brotherhood of Firemen and Oilers, LocalNo. 198, herein called the Firemen, was permitted to intervene and wasrepresented by its vice president.Metal Polishers, Buffers, Platers,Spinners and Helpers International Union did not appear and took nopart in the proceedings.All parties, including the Firemen, partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions, objections to theadmission of evidence, and the form of questions.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.TheM. E. S. A. filed a brief which the Board has considered. On February21, 1940, the Federal filed with the Board a motion to reopen the record.Subsequently, there was filed with the Board a stipulation dated Feb-ruary 21, 1940, and signed by representatives of the Federation andtheM. E. S. A., and counsel for the Board. In the stipulation theFederation withdrew its previous motion to reopen the record.2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Industries Company,3 an Ohio corporation, is both anoperating company and a holding company. It operates a plant at2The otherterms of the stipulation are hereinafter set forth and discussed.8 SeeMatterof GeneralIndustries Company, a CorporationandHobart Flenner,ArthurKarbknecht, IV,tl,am Cox, and John Alberts,1 N. L. R.B. 678. GENERAL INDUSTRIES COMPANY133Elyria, Ohio, for the manufacture, sale, and distribution of phono-graphs and electric motors, record changers, fishing reels, bakelitecompounds, and synthetic resin products.It employs about 900persons.It owns the entire stock of the General Phonograph Manu-facturing Company, Putnam, Connecticut, a company which manu-factures phonograph needles, textile pins, and ice picks. In turn,993/8 per cent of the Company's common stock is owned by a thirdcompany, the General Phonograph Company, Putnam, Connect ;cut.The Company's total purchases during 1939 amounted to about$1,000,000, over 55 per cent of which came from points outside Ohio.During the same period the Company's sales totaled approximately$2,000,000, of which 75 per cent was to customers outside Ohio.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local No. 18, is anunaffiliated labor organization. It admits to membership all employeesat the Company's plant, excluding clerical, supervisory, and toolroomemployees.Federal Labor Union, A. F. of L., No. 20932, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.International Brotherhood of Firemen and Oilers, Local 198, is alabor organization affiliated with the American Federation of Labor.It admits to membership powerhouse employees at the Company'splant.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1937 the American Federation of Labor granted a charterto the Federal to organize employees at the Company's plant. In July1938 Local No. 15 of the Mechanics Educational Society of Americawas recognized by the Company as the exclusive bargaining agencyfor the toolroom employees. In July 1939 Local No. 18, hereinafterreferred to as the M. E. S. A., was chartered, and it now seeks recog-nition by the Company as sole bargaining agent for all employees,excluding toolroom, supervisory, and clerical employees, but includinginspectors and jobsetters.The Federal desires recognition by theCompany as exclusive bargaining representative for all productionmoulders in Department 13, excluding clerical and supervisory em-ployees, but including inspectors and jobsetters.Both the Federaland the M. E. S. A. have conferred with Company representativesregarding grievances and other matters of interest to employees, but28 03Y41--vo121--10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company refuses to recognize either as an exclusive bargainingrepresentative until the Board has certified it as such.We find that a question has arisen concerning the representation ofemployees of the Company at the Elyria, Ohio, plant.IV.THE EFFECT OF-THE' QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAs stated in Section III above, the Company in July 1938 recog-nized M. E. S. A., Local 15, as the exclusive bargaining representativeof the toolroom employees.Neither the Company nor any union inthis proceeding desires to include the toolroom employees in the unitwhich it contends is appropriate for the purposes of collective bargain-ing and we shall therefore exclude them.The Firemen contend that the 20 employees in the powerhouse con-stipulated that a separate election should be conducted among thepowerhouse employees to determine whether they desire to be repre-sented by the Firemen or by the M. E. S. A. for the purposes of col-lective bargaining.It is not altogether clear from the terms of thestipulation whether the parties agreed that the powerhouse employeesconstituted a separate bargaining unit among whom an election, shouldbe held solely to determine their bargaining agency, or that the resultsof the election .should also determine whether the powerhouse ein-ployees should constitute a separate bargaining unit as desired bythe Firemen, or be included in a larger bargaining unit as desired bytheM. E. S. A.We think it plain from the general content of thestipulation, however, that the parties agreed to the latter, that is, thatthe desires of the powerhouse employees should be the determiningfactor in fixing the appropriate unit.Both the Federal and the M. E. S. A. agree that all clerical and super-visory employees, including foremen and assistant foremen, should beexcluded from any bargaining unit or units, and that inspectors andjobsetters'should be included.The Company does not object to theexclusion or inclusion of any of the above groups, except in the caseof jobsetters, whose functions it contends are sufficiently supervisory towarrant their exclusion.In accordance with our usual practice of GENERAL INDUSTRIES CODIPANI135including in the appropriate bargaining unit minor supervisory em-ployees at the request of all the labor organizations concerned '4 weshall include jobsetters as well as inspectors and exclude clerical andother supervisory employees (including foremen and assistant fore-men).The Federal contends that all plastic compression moulders aloneconstitute an appropriate bargaining unit.These moulders all workin one department, number 13.There are about 157 of them. TheCompany contends, and, at the hearing, the M. E. S. A. contended,that all the employees in the plant (with the exclusions hereinbeforenoted) constitute an appropriate bargaining unit.The work of the plastic compression moulders requires some, thoughnot extensive, training.Their department is housed in a buildingwhich to a certain extent is separated from the remainder of the plant.However, transfers between Department 13 and the other departmentsare relatively frequent.There is no evidence that, apart from theCompany's plant, plastic compression moulders have ever organizedand bargained collectively as a separate unit.At present, the Fed-eral'smembership is mainly confined to Department 13 and it hasnegotiated for the last half year with the Company for the grievancesof its members in this department.When chartered in 1937, however,the Federal apparently did not confine its membership to Department13.The M. E. S. A. has organized on a plant-wide basis, except forthe exclusions noted above, and has negotiated, with the Company forthe grievances of its members for the last 6 months. It claims tohave some members among the compression moulders. The Federalasserts that compression moulding of plastics is a comparatively newindustry, and that the American Federation of Labor intends in thefuture to organize a separate craft union for plastic moulders, corre-sponding to the existing craft unions for wood and metal moulders, butthat meanwhile it is the Federation's policy to organize the plasticmoulders in federal unions.The Company has engaged in plasticmoulding, however, for over 15 years.As hereinbefore stated, subsequent to the hearing there was filedwith the Board a stipulation signed by counsel for the Board andrepresentatives for the Federal and the M. E. S. A.This stipulationprovides that the Board may conduct an election among the employeesin Department 13 alone to determine whether they desire to be repre-sented by the Federal or by the M. E. S. A., and that the results ofthis election shall also decide whether the employees shall constitute,Matte, of Sanger 'Mfg CoandL nited, ^lr Leta ical,Radio,andMachineWo, hens ofAu e,tea. LocalVo91-,,'SNL R B 434;Matter of R,chanond Hosiery MillsandTextileWotke,s 0) gantzing Committee,8 N L R. B 1073.Matte, of Shell Petroleum CorpandOilWorkersInternationalUnion, LocalNo 367, 9 N L It B 831,Matte, of WillysOzer-land Motoas, InoandUnited AutomobileWor!eisof Ainenca, LocalNo12, 9 NL R B924 136DECISIONSOF NATIONALLABOR RELATIONS BOARDa separate unit, as desired by the Federal, or be included in a largerunit, as desired by the M. E. S. A. The stipulation also provides thatthe Board shall conduct an election among the remaining employees,excluding the compression moulders, to determine whether they desireto be represented by the American Federation of Labor or by theM. E. S. A.It is thus apparent that all the labor organizations involved haveagreed upon a method for the determination of the appropriate bar-gaining unit or units.The method agreed upon-the determinationof the unit on the basis of the desires of the employees in dispute-isone we have frequently used.5 It is not unsuitable under the circum-stances of this case.We find that the desires of the employees shallbe the determining factor in fixing the appropriate unit or units forthe employees now under discussion.We find in Section VI below that three elections are necessary todetermine the desires of employees at the Company's plant with regardto representation for the purposes of collective bargaining.On theresult of these elections will depend the determination of the unit orunits appropriate for the purposes of collective bargaining.VI.THE DETEP,MIINATION OF REPRESENTATIVESAll the parties stipulated that the question concerning representa-tion should be resolved by elections.We shall direct elections amongthe following groups of employees :(1)All powerhouse employees at the Company's plant, excludingsupervisory employees (including foremen and assistant foremen), todetermine whether they desire to be represented by the Firemen orby the M. E. S. A. for the purposes of collective bargaining, or byneither ;(2)All employees in Department 13 at the Company's plant, in-cluding jobsetters and inspectors, but excluding clerical and super-visory employees (including foremen and assistant foremen), to deter-mine whether they desire to be represented by the Federal or by theM. E. S. A. for the purposes of collective bargaining, or by neither;(3)All factory employees at the Company's plant, including job-setters and inspectors, but excluding powerhouse and toolroom em-ployees, plastic compression moulders (Department 13 employees),and clerical and supervisory employees (including foremen andassistant foremen), to determine whether they desire to be representedby the American Federation of Labor or by the M. E. S. A. for thepurposes of collective bargaining, or by neither., See cases collected in Fourth Annual Report of the National Labor Relations Board(1940)pages 86-87, footnotes 58 and 59 GENERAL INDUSTRIESCOMPANY137Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of General Industries Company, Elyria, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by theBoard to ascertain representatives for the purposes of collective bar-gaining with General Industries Company, Elyria, Ohio, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director of the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthose employees of General Industries Company at its Elyria, Ohio,plant who fall within the groups described below and who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during suchpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding employees who have since quit or been dischargedfor cause :(a)All employees in the powerhouse, excluding supervisory em-ployees (including foremen and, assistant foremen), to determinewhether they desire to be represented by International Brotherhoodof Firemen and Oilers, Local No. 198, or by Mechanics EducationalSociety of America, Local 18, for the purposes of collective bargain-ing, or by neither;(b)All employees in Department 13, including jobsetters andinspectors, but excluding clerical and supervisory employees (includ-ing foremen and assistant foremen), to determine whether they desireto be represented by Federal Labor Union, No. 20932, or by MechanicsEducational Society of America, Local 18, for the purposes of col-lective bargaining, or by neither; and 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)All factory employees, including jobsetters and inspectors, butexcluding powerhouse and toolroom employees, plastic compressionmoulders (Department 13 employees), and clerical and supervisoryemployees (including foremen and assistant foremen), to determinewhether they desire to be represented by Mechanics EducationalSociety of America, Local 18, or by the American Federation of Labor,for the purposes of collective bargaining, or by neither.